      Case 2:19-bk-51163-MPP Doc 32 Filed 06/08/19 Entered 06/09/19 01:09:35                           Desc
                           Imaged Certificate of Notice Page 1 of 9
                                      United States Bankruptcy Court
                                      Eastern District of Tennessee
In re:                                                                                  Case No. 19-51163-MPP
Lakeway Publishers, Inc.                                                                Chapter 11
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0649-2           User: easterlyk              Page 1 of 7                   Date Rcvd: Jun 06, 2019
                               Form ID: 309F                Total Noticed: 407


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 08, 2019.
db             +Lakeway Publishers, Inc.,     P.O. Box 625,    Morristown, TN 37815-0625
aty             E. Brian Sellers,    Winchester, Sellers, Foster & Steele, PC,
                 First Tennessee Plaza, Suite 1000,     800 South Gay Street,     P. O. Box 2428,
                 Knoxville, TN 37901-2428
12508603       +A-1 Equipment Rental,    335 East Morris Blvd.,     Morristown, TN 37813-2344
12508604       +A-Z Office Resource,    d/b/a Evans Office Supply,     1600 E Andrew Johnson Hwy.,
                 Morristown, TN 37814-5443
12508605       +A.U. & Anna Dee Bradley,     c/o Sharon Hurley,    311 Getta Way,    Mocksville, NC 27028-5971
12508617        AMG Parade,    P.O. Box 306106,    Nashville, TN 37230-6106
12508629       +AT&T,   Direct TV,    2250 East Imperial Hwy., N368,     El Segundo, CA 90245-3543
12508635       +AVW, Inc.,    d/b/a Max Pro,    P.O. Box 9962,    Fort Lauderdale, FL 33310-0962
12508606        Accident Fund,    P.O. Box 77000,    Dept. 77125,    Detroit, MI 48277-0125
12508607       +Acme Printing Company,    1100 East Main Street,     Morristown, TN 37814-6698
12508608       +Adrian Hale Pest Control,     5476 St. Paul Rd.,    Morristown, TN 37813-4841
12508609       +Advanced Plastics, Inc.,     7360 Cockrill Bend Blvd.,    Nashville, TN 37209-1058
12508610        Advanced Publishing Technology,     123 S. Victory Blvd.,    Burbank, CA 91502-2347
12508611       +Algie L. Christian, Trustee,     for Whitney C. Christian,    1016 Lookout Dr.,
                 Morristown, TN 37814-3480
12508613       +Alice Sutherland Pryor,     1421 Laurel Hill Circle,    Jefferson City, TN 37760-5244
12508614        Alliance for Audited Media,     P.O. Box 74008818,    Chicago, IL 60674-8818
12508616       +American Paper & Twine,     7400 Cockrill Bend Blvd.,    Nashville, TN 37209-1035
12508618       +Andrew Johnson Bank,    435 West 1st North Street,     Morristown, TN 37814-4640
12508619        Andrews McMeel Syndication,     P.O. Box 843345,    Kansas City, MO 64184-3345
12508620       +Angela Stacy,    705 Oak Street,    Manchester, TN 37355-1860
12508621       +Animatron, Inc.,    2 Seaport Ln., Ste. 8C,     Boston, MA 02210-2448
12508622       +Anne P. Sims,    P.O. Box 1005,    Morristown, TN 37816-1005
12508623       +Appalachian Electric Co-op,     PO Box 710,    Jefferson City, TN 37760-0710
12508624       +Associated Bag Company,     P.O. Box 3036,    Milwaukee, WI 53201-3036
12508625        Associated Press Broadcast,     P.O. Box 414212,    Boston, MA 02241-4212
12508631        Athens Paper Company,    P.O. Box 291329,     Nashville, TN 37229-1329
12508632        Athlon Media Group,    75 Remittance Dr., #1211,     Chicago, IL 60675-1211
12508633       +Atlantic Broadband,    P.O. Box 371801,     Pittsburgh, PA 15250-7801
12508634       +Atmos Energy Corp.,    P.O. Box 790311,     Saint Louis, MO 63179-0311
12508642       +BB&T Commercial Equipment Capital,     Attn: Accounts Receivable,     P.O. Box 896534,
                 Charlotte, NC 28289-6534
12508651       +BH Media Publishing Solutions,     P.O. Box 26087,    Richmond, VA 23260-6087
12508636       +Bagwell Document Solution,     618 Elm St.,    Shelbyville, TN 37160-2708
12508638        Bank of America Business Card,     P.O. Box 15796,    Wilmington, DE 19886-5796
12508639       +Bankcard Center,    P.O. Box 385,    Memphis, TN 38101-0385
12508640       +Barbara B. Thompson,    1025 walters Drive,     Morristown, TN 37814-6133
12508641       +Barbara Gilliam Thomas,     768 Graves-Delozier Rd.,    Seymour, TN 37865-7011
12508643       +Ben E. DAvis,    Deceased),    7400 St. Clair Rd.,    Whitesburg, TN 37891-9226
12508644        Berney Office Solution,     P.O. Box 932893,    Atlanta, GA 31193-2893
12508645       +Betty G. Minsk,    1150 Coronet Court, NE,     Atlanta, GA 30329-3849
12508646       +Betty Howard,    1021 Rhett Circle,    Morristown, TN 37814-8103
12508648       +Betty Shuck,    1462 WHiteside Dr.,    Morristown, TN 37814-6143
12508649       +Beulah Clarkson,    1320 Secretariat Dr.,     Morristown, TN 37814-2213
12508650       +Beyond Private Label,    W237N2920 Woodgate Rd., Ste. 300,     Pewaukee, WI 53072-6295
12508652       +Big Orange Electric,    c/o Steven A. Ricker,     2035 Brights Pike,    Morristown, TN 37814-4376
12508653        BlueCross BlueShield,    P.O. Box 6349,     Carol Stream, IL 60197-6349
12508654        BlueCross BlueShield of TN,     Group Receipts Dept.,    P.O. Box 6539,
                 Carol Stream, IL 60197-6539
12508656       +Brian Keith West,    2904 Laurel St.,    Vicksburg, MS 39180-4745
12508657       +Britt Monk,    925 Dalton Circle,    Morristown, TN 37814-2876
12508658       +Burnett Dobson & Pinchak,     711 Cherry St., Ste. 200,    Chattanooga, TN 37402-1910
12508659       +C.B. Holt,    174 Phyllis Dr.,    Bean Station, TN 37708-5429
12508661       +CDW Computer Centers,    P.O. Box 75723,     Chicago, IL 60675-5723
12508697       +CSI Telecommunications,     18161 Edison Ave., Ste. D,    Chesterfield, MO 63005-3720
12508698       +CWR Digital,    630 Bent Creek Dr.,    Evans, GA 30809-7445
12508660       +Camera Castle,    201 East Main St.,    Morristown, TN 37814-4738
12508662       +Century Fire Protection,     2450 Satellite Blvd.,    Duluth, GA 30096-5801
12508663       +Century Printing & Packaging,     P.O. Box 2358,    Greer, SC 29652-2358
12508664        Certified Laboratories (MANTEK),     23261 Network Place,    Chicago, IL 60673-1232
12508665       +Chapel Hill Manufacturing Co.,     P.O. Box 208,    Oreland, PA 19075-0208
12508666       +Chapter 13 Standing Trustee,     P.O. Box 511,    Chattanooga, TN 37401-0511
12508667       +Charles E. Sons,    157 Brandi Way,    Winchester, TN 37398-1466
12508668       +Charles L. Burrus,    919 Ashbrooke Way,     Knoxville, TN 37923-6379
12508669       +Charles Michael Hodge,    1710 Morningside Dr.,     Morristown, TN 37814-5453
12508672       +Christopher P. Demers,    1745 Catalpa Ln.,     Reno, NV 89511-7567
12508673       +Cintas Corp.,    P.O. Box 631025,    Cincinnati, OH 45263-1025
12508674       +Citizen Tribune,    1609 W. 1st North St.,     Morristown, TN 37814-3718
12508676       +City of Fayetteville,    Property Tax Office,     110 Elk Avenue S.,    Fayetteville, TN 37334-3070
12508677       +City of Manchester,    200 West Fort St.,     Manchester, TN 37355-1521
12508678       +City of Morristown,    P.O. Box 1654,    Morristown, TN 37816-1654
      Case 2:19-bk-51163-MPP Doc 32 Filed 06/08/19 Entered 06/09/19 01:09:35                           Desc
                           Imaged Certificate of Notice Page 2 of 9


District/off: 0649-2          User: easterlyk              Page 2 of 7                    Date Rcvd: Jun 06, 2019
                              Form ID: 309F                Total Noticed: 407


12508679       +City of Tullahoma,    P.O. Box 807,    Tullahoma, TN 37388-0807
12508680       +Coffee County Clerk,    1327 McArthur St., #1,     Manchester, TN 37355-2425
12508681       +Coffee County Register of Deeds,     1341 McArthur St., #2,     Manchester, TN 37355-2450
12508682       +Coffee County Trustee,    1341 McArthur St., #1,     Manchester, TN 37355-2450
12508683       +Colonial Beach Postmaster,    1000 Dwight,     Colonial Beach, VA 22443-1850
12508686       +Communication Resources, Inc.,     P.O. Box 22145,    Chattanooga, TN 37422-2145
12508687       +Community Creations, Inc.,    P.O. Box 307241,     Columbus, OH 43230-7241
12508688       +Consolidated Plastics Co.,    4700 Prosper Dr.,     Stow, OH 44224-1068
12508690       +Corning Publishing Co., Inc.,     810 N. Missouri Ave.,    Corning, AR 72422-7187
12508691       +County of Louisa,    Attn: Amanda Reidelbach,     P.O. Box 160,    Louisa, VA 23093-0160
12508692       +County of Northumberland,    Attn: Ellen Kirby, Treasurer,      P.O. Box 297,
                 Heathsville, VA 22473-0297
12508693        Craig Enterprises,    5450 Circle Church Dr.,     Attn: Terry Craig,    Leesburg, FL 34748
12508694       +Craine, Thompson & Jones, PC,     P.O. Box 1779,    Morristown, TN 37816-1779
12508695       +Creators Syndicate,    737 3rd St.,    Hermosa Beach, CA 90254-4714
12508696        Crown Castle South, LLC,    P.O. Box 301334,     Dallas, TX 75303-1334
12508699       +Cynthia H. Shoun,    3105 Hampton Circle,    Morristown, TN 37814-2582
12508705       +DFS,   P.O. Box 88042,    Chicago, IL 60680-1042
12508708      ++DOMINION VIRGINIA POWER,    PO BOX 26666,    18TH FLOOR,    RICHMOND VA 23261-6666
               (address filed with court: Dominion Virginia Power,       P.O. Box 26543,
                 Richmond, VA 23290-0001)
12508700        Daniel Kemp Newman,    3760 Stacy Ave.,    Morristown, TN 37814
12508701       +Datavision, Inc.,    3018 Knollwood Dr.,    Cameron Park, CA 95682-9047
12508702       +Debra Suzanne Sexton,    624 Lilac Street,     Morristown, TN 37814-1126
12508703        Dell Marketing, L.P.,    c/o Dell USA, L.P.,     P.O. Box 534118,    Atlanta, GA 30353-4118
12508704       +Dependable Laundry,    71 N. Industrial Dr.,     Coalmont, TN 37313-2501
12508707       +Diversified Computer Supplies, Inc.,     4435 Concourse Dr.,     Ann Arbor, MI 48108-9690
12508709       +Donald B. Oakley,    7513 Sherwood Dr.,    Knoxville, TN 37919-7465
12508710       +Donald Dees,    200 Seven Oaks Dr.,    Knoxville, TN 37922-3409
12508711       +Douglas Keith Sexton,    1813 Amarillo Ln.,     Knoxville, TN 37922-6301
12508712       +Doyle M. Wallace,    P.O. Box 687,    Morristown, TN 37815-0687
12508714       +Dr. Donald Dees,    200 Seven Oaks Dr.,    Knoxville, TN 37922-3409
12508715       +Dr. O.L. Merritt,    2264 Cambridge Dr.,    Morristown, TN 37814-2769
12508716       +Dr. Truiet H. Pierce,    P.O. Box 37,    Sneedville, TN 37869-0037
12508717      #+Dr. William Rooney,    451 South Jackson St.,     Morristown, TN 37813-2157
12508718       +Duck River Electric,    P.O. Box 179,    Lynchburg, TN 37352-0179
12508719       +Duke Oil Company,    P.O. Box 250,    Mineral, VA 23117-0250
12508720       +Dyal S. Lawncare,    613 Cindy Court,    Whitesburg, TN 37891-2501
12508721      #+East Coast Risk Management,     40 Lincoln Way, Ste. 201,     North Huntington, PA 15642-1886
12508722        East Tennessee PBS,    1611 E Magnolia Ave.,     Knoxville, TN 37917-7825
12508723       +Elk River Public Utility District,     P.O. Box 179,    Lynchburg, TN 37352-0179
12508724       +Ennis, Inc.,    P.O. Box 841741,    Dallas, TX 75284-1741
12508726       +Faye’s Office Supply,    105 Byrd Street,    Orange, VA 22960-1614
12508727       +Fayetteville Lions Club,    c/o Ted Wright,     P.O. Box 217,    Fayetteville, TN 37334-0217
12508728       +Fayetteville Rotary Club,    P.O. Box 72,    Fayetteville, TN 37334-0072
12508729       +FedEx,   P.O. Box 660481,    Dallas, TX 75266-0481
12508730       +First Impression Printing,    P.O. Box 1624,     Morristown, TN 37816-1624
12508731      #+Foster Arnett, Jr.,    1236 Forest Brook Rd.,     Knoxville, TN 37919-8211
12508734       +Franklin County Chamber of Commerce,     44 Chamber Way,    Winchester, TN 37398-1482
12508735       +Franklin County Clerk,    1 S. Jefferson St.,     Winchester, TN 37398-2621
12508736       +Franklin County Solid Waste,     P.O. Box 518,    Winchester, TN 37398-0518
12508737       +Franklin County Trustee,    P.O. Box 340,    Winchester, TN 37398-0340
12508738        Friends2Follow,    P.O. Box 526393,    Salt Lake City, UT 84152-6393
12508739       +Fullerton’s Refrigeration,    102 Water St.,     Petersburg, TN 37144-5118
12508740       +G&K Montgomery,    P.O. Box 677057,    Dallas, TX 75267-7057
12508741       +G&V Campbell, Inc.,    329 SE Huntington Cir.,     Port Saint Lucie, FL 34984-6664
12508742       +G.O. Haggard Family,    Limited Partnership,     c/o Swanson & Cowan, LLP,
                 717 W. Main St., Ste. 100,     Morristown, TN 37814-4523
12508745        Gracenote Media Services, LLC,     Lockbox 29421,    Chicago, IL 60673-1294
12508746       +Grapevine Solutions,    1395 Kevin Lane,    Lenoir City, TN 37772-2508
12508747       +Graphic Creations,    213 E 4th Ave.,    Knoxville, TN 37917-7332
12508748       +Great Lakes Publishing, Inc.,     P.O. Box 499,    Portland, MI 48875-0499
12508749       +Greene Advertising Agency,    P.O. Box 475,     Snow Hill, NC 28580-0475
12508750       +Gregory Scott Sexton,    730 Barton Drive,     Morristown, TN 37814-2504
12508751       +Gunnels Book Bindery,    662 McAllister Rd.,     Albertville, AL 35950-1044
12508752        Guthrie Machine,    2106 Madison St.,    Shelbyville, TN 37160
12508753       +Hamblen County Department of Education,     210 E Morris Blvd.,     Morristown, TN 37813-2341
12508755       +Healthsville Postmaster,    27 Monument Place,     Heathsville, VA 22473-3336
12508756       +Helen Iddins Jolley,    731 W Rhoten Street,     Jefferson City, TN 37760-1624
12508757       +Heller Syndication,    Attn: Joe Heller,    P.O. Box 12401,     Green Bay, WI 54307-2401
12508758       +Henry & McCord,    P.O. Box 538,    300 N. Jackson St.,    Tullahoma, TN 37388-3528
12508759       +Henry Paul Beets, Jr.,    1421 Rich Circle,     Morristown, TN 37814-2409
12508760       +Heritage Propane,    P.O. Box 371473,    Pittsburgh, PA 15250-7473
12508761       +Hoag & Sons’ Book Bindery,    145 S. Main St.,     Eaton Rapids, MI 48827-1229
12508763       +Holston Gases,    P.O. Box 127,    Morristown, TN 37815-0127
12508764       +Howard & Marjorie Westhaver Trust,     Majorie Westhaver, Executor,     2604 King’s Crown Court,
                 Fort Myers, FL 33908-1646
12508767       +IT Select,   P.O. Box 382220,     Germantown, TN 38183-2220
12508765       +Inland Press Association,    Financial Studies Mgr.,     701 Lee St., Ste. 925,
                 Des Plaines, IL 60016-4511
      Case 2:19-bk-51163-MPP Doc 32 Filed 06/08/19 Entered 06/09/19 01:09:35                            Desc
                           Imaged Certificate of Notice Page 3 of 9


District/off: 0649-2          User: easterlyk               Page 3 of 7                   Date Rcvd: Jun 06, 2019
                              Form ID: 309F                 Total Noticed: 407


12508766        Internal Revenue Service,     P.O. Box 37941,    Hartford, CT 06176-7941
12508788       +JTF,   5568 General Washington Dr., Ste. A203,      Alexandria, VA 22312-2465
12508768       +James C. Noe,    505 Conkinnon Dr.,     Lenoir City, TN 37772-3965
12508769       +James G. Rines,    3109 Lee Drive,     Morristown, TN 37814-3160
12508770       +James Hallada,    5681 Browning Way,     Russellville, TN 37860-9375
12508771       +James Howard Davenport,     Deceased),    P.O. box 531,    Morristown, TN 37815-0531
12508772       +James W. Bond & Eugenia D. Bond,      900 Bond Circle,    Morristown, TN 37814-1608
12508773       +James W. Burnett,    Box 268,    Jamestown, TN 38556-0268
12508774       +Jane H. Strate Hopson,     1334 Hodge Ct.,    Morristown, TN 37814-6155
12508777       +Jefferson County Chamber of Commerce,      P.O. Box 890,    Dandridge, TN 37725-0890
12508779       +Joe F. Taylor,    800 E. 2nd North St.,     Morristown, TN 37814-6615
12508780       +John & Megan Maple,     P.O. Box 275,    Dandridge, TN 37725-0275
12508781       +John F. Clawson,    1919 Morningside Dr.,     Morristown, TN 37814-5456
12508782       +John Gregory Spain,     1204 Ridgecrest St.,    Morristown, TN 37814-3834
12508784       +John Lecroy,    1316 Judy Reagan Lane,     Knoxville, TN 37931-5903
12508785       +John R. Johnson,    175 Fincastle Ct.,     Daleville, VA 24083-3717
12508786       +John St. Clair Photography,     151 Circle Dr.,    Manchester, TN 37355-3654
12508787       +Joseph D. Bryant,    P.O. Box 550,     Wallace, NC 28466-0550
12508789       +Judy M. Couch,    1308 W. Lakeview Dr.,     Johnson City, TN 37601-3218
12508791       +Judythe K. Smith,    1709 15th North,     Texas City, TX 77590-5314
12508792       +Jumpstart Publishing,     d/b/a Fox Print Services,     P.O. Box 8,    Mandeville, LA 70470-0008
12508793       +Justin Demers,    2515 Sidewinder Dr.,     Park City, UT 84060-7438
12508794       +K&S Awards,    510 Country Club Dr.,     Tullahoma, TN 37388-2519
12508796       +Kathryne Bible,    P.O. Box 1612,     Morristown, TN 37816-1612
12508797       +Kathy Sotelo,    5524 Old Hwy. 160,     Morristown, TN 37813-5129
12508798       +Keister-Williams Newspaper Services, Inc,      P.O. Box 8187,    Charlottesville, VA 22906-8187
12508799       +Keith D. Rugel,    792 E Broadway Blvd.,     Jefferson City, TN 37760-4901
12508800       +Keith Purkey,    P.O. Box 1005,    Morristown, TN 37816-1005
12508801        King Features Syndicate,     P.O. Box 90007,    Prescott, AZ 86304-9007
12508803       +Kingsport Imaging Systems, Inc.,      200 E Market St.,    Kingsport, TN 37660-4325
12508804        Kiwanis Club of Morristown,     P.O. Box 1002,    Morristown, TN 37816-1002
12508805       +Laura Anne Maden,,    Jim & Elizabeth Maden, Jr.,      803 Edgewood Ct.,    Franklin, TN 37069-4128
12508808       +Legacy.com Inc.,    230 W. Monroe, Ste. 400,     Chicago, IL 60606-4706
12508809       +Lincoln County Chamber of Comerce,      P.O. Box 515,    Fayetteville, TN 37334-0515
12508810       +Lincoln County Clerk,     112 Main St. South, Ste. 102,     Fayetteville, TN 37334-3032
12508811       +Lincoln County Vending,     605 Green Street,    Fayetteville, TN 37334-2619
12508812        Lincoln National Life Ins. Co.,     1300 South Clinton St.,     Philadelphia, PA 19170-0439
12508813        Linda C. Lampkin,    2638 Vista Dr.,     Talbott, TN 37877
12508814       +Local Media Association,     P.O. Box 84042,    Chicago, IL 60689-4042
12508815       +Logicnow, Ltd.,    P.O. Box 28720,     New York, NY 10087-8720
12508816       +Lois S. Garner,    1521 Dougherty Dr.,     Morristown, TN 37814-2619
12508818       +Louisa County Circuit Court,     Clerk’s Office,    P.O. Box 37,     Louisa, VA 23093-0037
12508819      #+Louisa County Water Authority,     P.O. Box 9,    Louisa, VA 23093-0009
12508820        Louisa Postmaster,    Periodical Postage,     NEED ADDRESS,    Louisa, VA 23093
12508821       +Lydia Alice Hook Niewoehner,     174 Big Island Trail,     Ponte Vedra, FL 32081-0700
12508838       +MHH Foundation,    1621 W Morris Blvd., Ste. D,     Morristown, TN 37813-2969
12508853        MUS Fibernet,    P.P. Box 59012,    Knoxville, TN 37950
12508822       +Manchester Coffee County Conference Ctr.,      147 Hospitality Blvd.,     Manchester, TN 37355-6497
12508823       +Manchester Rotary Club,     P.O. Box 575,    Manchester, TN 37349-0575
12508824       +Manufacturer’s News, Inc.,     1633 Central St.,    Evanston, IL 60201-1569
12508825       +Mark Anthony, William Timothy,     Standifer & Glenna Sue Napier,      1003 Lakeway Rd.,
                 Morristown, TN 37814-1949
12508828       +Mary P. Burnett,    P.O. Box 1005,     Morristown, TN 37816-1005
12508829       +Max Hime,    Deceased),    993 Dover Rd.,    Morristown, TN 37813-1029
12508830       +McCabe, Weisberg & Conway, LLC,     123 S. Broad St., Ste. 1400,      Philadelphia, PA 19109-1060
12508832       +McKinney Plumbing & Electric,     502 Adams St.,    Fayetteville, TN 37334-2602
12508833        McMaster Car Supply Co.,     P.O. Box 7690,    Chicago, IL 60680-7690
12508834       +Melissa L. Arnett Campbell,     1010 Scenic Highway,     Lookout Mountain, TN 37350-1522
12508835       +Metro Creative Graphics,     519 Eighth Avenue, 18th Floor,     New York, NY 10018-4577
12508836       +Metro Forms, Inc.,    74 Davis Avenue,     Rye, NY 10580-4112
12508837       +Meyer Plastics, LLC,     1111 N 20th Ave.,    Yakima, WA 98902-1207
12508839       +Mildred’s Florist & Gifts, Inc.,      2255 Sandstone Dr.,    Morristown, TN 37814-2593
12508841       +MitoTech, LLC,    2001 Broadway, 6th Floor,     Riviera Beach, FL 33404-5616
12508842       +Monotag Corporation, Inc.,     209 South Jefferson St., Ste. 1075,      Winchester, TN 37398-1739
12508843       +Montross Postmaster,     15917 Kings Highway,    Montross, VA 22520-9998
12508844       +Morristown Area Chamber of Commerce,      825 W. 1st North St.,     Morristown, TN 37814-4547
12508845       +Morristown East HS Baseball,     P.O. Box 3053,    Morristown, TN 37815-3053
12508846       +Morristown Postmaster,     803 S Cumberland St.,    Morristown, TN 37813-5200
12508847       +Morristown Utilities Commission,      P.O. Box 59012,    Knoxville, TN 37950-9012
12508848       +Motion Industries,    PO Box 404130,     Atlanta, GA 30384-4130
12508849       +Mr. & Mrs. T.L. Shockley,     309 Central Church Rd.,     Morristown, TN 37814-3113
12508850       +Mrs. Bill Cunningham,     P.O. Box 2412,    Boca Grande, FL 33921-2412
12508851       +Muller-Martini Corp.,     Lock Box 7196,    P.O. Box 8500,    Philadelphia, PA 19178-8500
12508852        Murrell Burglar Alarms,     5353 Old U.S. 11E,    Morristown, TN 37814-1056
12508854       +Mutual Graphics,    P.O. Box 841741,     Dallas, TX 75284-1741
12508855       +Mutual of Omaha,    Payment Processing Center,     1299 Farnam St., Ste. 1400,
                 Omaha, NE 68102-1130
12508856       +Nancy Anderson Kennedy,     P.O. Box 1005,    Morristown, TN 37816-1005
12508858       +Narrow Passage Press,     P.O. Box 777,    Woodstock, VA 22664-0777
12508859       +National Newspaper Association,     101 S Palafox, Unit 13323,      Pensacola, FL 32591-7835
      Case 2:19-bk-51163-MPP Doc 32 Filed 06/08/19 Entered 06/09/19 01:09:35                           Desc
                           Imaged Certificate of Notice Page 4 of 9


District/off: 0649-2          User: easterlyk              Page 4 of 7                    Date Rcvd: Jun 06, 2019
                              Form ID: 309F                Total Noticed: 407


12508860       +Nationwide Marketing Services,     3620 N 3rd Ave., 2nd Floor,     Phoenix, AZ 85013-3904
12508861        Nelco,   P.O. Box 1157,     Grand Rapids, MI 49501-1157
12508862       +Nelson & Rosemary Collins,     634 Waterwood Ct.,    White Pine, TN 37890-4430
12508863       +NewEgg.com,    Accounts Receivable,    17560 Rowland St.,     City of Industry, CA 91748-1114
12508865       +News Media Alliance,    P.O. Box 79196,     Baltimore, MD 21279-0196
12508866        Newscycle Solutions, Inc.,     P.O. Box 851306,    Minneapolis, MN 55485-1306
12508867       +Newspaper Production & Research Center,      236 N.E. 31st Street,    Oklahoma City, OK 73105-4002
12508868       +Nick Davenport,    3656 Brimer Rd.,    Morristown, TN 37813-3101
12508869       +Nies Mechanical,    P.O. Box 726,    Talbott, TN 37877-0726
12508870       +Nola C. & Henry C. Baird, Jr.,     1105 Mountain Laurel,     Morristown, TN 37814-1408
12508871       +Olive Software,    Attn: Accounts Receivable,     2101 S Blackhawak St., #240,
                 Aurora, CO 80014-1475
12508872       +Omer C. Renner, MD,    1534 Appley Dr.,     Morristown, TN 37814-3305
12508873       +Omer E. Perryman,    1310 Bales Ave.,     Morristown, TN 37814-6102
12508874        Onin Staffing,    P.O. Box 933473,    Atlanta, GA 31193-3473
12508875        Outdoor Adventure Media,     c/o Tom Waynick,    NEED COMPLETE ADDRESS,     Normandy, TN 37360
12508876        PAGE Cooperative,    P.O. Box 842228,     Boston, MA 02284-2228
12508884       +PBI Printing, Inc.,    P.O. Box 1071,     Ringgold, GA 30736-1071
12508877       +Pamela Dene Masengill,     P.O. Box 609,    Talbott, TN 37877-0609
12508878        Pandologic, Inc.,    Dept. CH 19764,     Palatine, IL 60055-9764
12508879       +Parade Publications, Inc.,     P.O. Box 910682,    Dallas, TX 75391-0682
12508880      #+Patricia Alexander,    1728 Christmas Drive,     Morristown, TN 37814-2604
12508881       +Patricia Cureton,    301 Busshog,    Morristown, TN 37814-5492
12508882       +Patricia R. Oram,    8050 Cross Creek Drive,     Talbott, TN 37877-2900
12508883       +Paul E. Steinfeld,    100 Inman Circle NE,     Atlanta, GA 30309-3334
12508885       +Perq, LLC,    7225 Georgetown Rd.,    Indianapolis, IN 46268-4126
12508886       +Phillips Pressroom Services,     230 Belcross Rd.,    Camden, NC 27921-6996
12511142       +Pinnacle Bank,    c/o Walter N. Winchester, Inc.,     P.O. Box 2428,    Knoxville, TN 37901-2428
12508888       +Pinnacle Bank,    1111 N. Northshore Dr., Ste. S-800,      Knoxville, TN 37919-4047
12508887       +Pinnacle Bank,    1111 N. Northshore Dr., Ste. S-800,      Ste. 130,   Knoxville, TN 37919-4047
12508890        Pinnacle Towers, LLC,    P.O. Box 409250,     Atlanta, GA 30384-9250
12508891       +Pitney Bowes Global Financial Services,      P.O. Box 371887,    Pittsburgh, PA 15250-7887
12508892       +Pitney Bowes Reserve Account,     P.O. Box 371874,    Pittsburgh, PA 15250-7874
12508893       +Platepass, LLC,    25274 Network Place,     Chicago, IL 60673-1252
12508894       +Popmount, Inc.,    2 San Ramon Way,    Richmond, VA 23231-8153
12508895       +Porter’s Tire Stores,    P.O. Box 68,     Morristown, TN 37815-0068
12508896       +Premier Lawn Care,    P.O. Box 538,    Manchester, TN 37349-0538
12508897       +Presteligence, LLC,    8328 Cleveland Ave. NW,     North Canton, OH 44720-4820
12508898        Principal Life Insurance Co.,     711 High Street,    Des Moines, IA 50392-1520
12508899       +Priscilla Jackson,    8098 Whetsel Rd.,     Whitesburg, TN 37891-8849
12508900       +Purchase Power,    P.O. Box 371874,    Pittsburgh, PA 15250-7874
12508901       +R. Jack Fishman,    1220 Wildwood Dr.,     Morristown, TN 37814-2720
12508902       +R. Kenneth Reel,    P.O. Box 2291,    Morristown, TN 37816-2291
12508903       +R. Mack & Marie Freeman,     1166 Beauderaire Dr.,    Morristown, TN 37814-2220
12508904       +R.R. Donnelley,    P.O. Box 538602,    Atlanta, GA 30353-8602
12508905       +Ralph Masengill, Jr.,    609 Windridge Lane,     Morristown, TN 37814-2412
12508907       +Ray D. Hall,    Deceased),    2240 Warren Drive,    Morristown, TN 37814-5921
12508908       +Raymond Bible,    P.O. Box 1177,    Morristown, TN 37816-1177
12508909       +Raymond E. Bible & Barbara I. Bible,      P.O. Box 1177,    Morristown, TN 37816-1177
12508911        Realmatch, Inc.,    Dept. CH 19764,    Palatine, IL 60055-9764
12508912       +Reece Sexton,    8808 Aragon Lane,    Knoxville, TN 37923-5828
12508913       +Revenue Recovery Corporation,     7005 Middlebrook Pike,     P.O. Box 50250,
                 Knoxville, TN 37950-0250
12508914       +Revocable Living Trust,     Alan J. Gerson, Trustee,     5101 Hope Ct. SW,    Lilburn, GA 30047-5411
12508915       +Ricahrd C. Jessee & Jane Jessee Dickerso,      1135 W Third North St.,     Morristown, TN 37814-3888
12508916       +Richard Long,    4304 Sparrow Dr.,    Knoxville, TN 37914-2941
12508917        Richo USA, Inc.,    P.O. Box 532530,     Atlanta, GA 30353-2530
12508918       +Robert H. Bible, Jr.,    P.O. Box 1177,     Morristown, TN 37816-1177
12508919       +Robert L. Travers &,    Gregory S. Travers,     P.O. Box 69,    Montross, VA 22520-0069
12508920       +Roco Tutino,    4513 Harbor Dr.,    Morristown, TN 37814-7717
12508921       +Ronald R. Reel,    8058 Stage Coach Rd.,     Whitesburg, TN 37891-8824
12508922       +Rondino Promotions, Inc.,     2140 Greentree Rd., Ste. D,     Pittsburgh, PA 15220-1405
12508923       +Roscoe Brown Heating & Air Conditioning,      410 S Roosevelt St.,    Tullahoma, TN 37388-3822
12508924       +Royston H. Masengill Testamentary Trust,      733 East First North St.,
                 Morristown, TN 37814-6665
12508926       +S.P. Richards Company,     P.O. Box 102458,    Atlanta, GA 30368-2458
12508933        SBA Properties, Inc.,    P.O. Box 101667,     Atlanta, GA 30392-1667
12508941       +SNPA,   3680 N Peachtree Rd., Ste. 300,      Atlanta, GA 30341-2346
12508948    ++++SUSQUEHANNA COMMERCIAL FINANCE, INC.,      2 GREAT VALLEY PKWY STE 300,     MALVERN PA 19355-1319
               (address filed with court: Susquehanna Commercial Finance, Inc.,        2 Country View Rd., Ste. 300,
                 Malvern, PA 19355)
12508928       +Salesfuel, Inc.,    600 N. Cleveland Ave.,     Westerville, OH 43082-6920
12508929       +Sam Moore,    1547 W. Andrew Johnson Hwy.,     Morristown, TN 37814-3732
12508930       +Sandra T. Harris,    1603 Cherokee Dr.,     Knoxville, TN 37919-7858
12508931       +Sarah A. Gose,    1744 Christmas Dr.,     Morristown, TN 37814-2604
12508932       +Sarah Scott,    6809 Ellesmire Drive,     Knoxville, TN 37921-3818
12508935       +Sequachee Valley Electric,     P.O. Box 31,    South Pittsburg, TN 37380-0031
12508936        Seven Wheels, Inc.,    P.O. Box 687,     Morristown, TN 37815-0687
12508937       +Sharon Marie Sexton,    730 Barton Drive,     Morristown, TN 37814-2504
12508938        Sidney Renert,    c/o Debbie Renert,     20 Chanich Albeck,    Jerusalem, Israel 93548
      Case 2:19-bk-51163-MPP Doc 32 Filed 06/08/19 Entered 06/09/19 01:09:35                           Desc
                           Imaged Certificate of Notice Page 5 of 9


District/off: 0649-2          User: easterlyk              Page 5 of 7                    Date Rcvd: Jun 06, 2019
                              Form ID: 309F                Total Noticed: 407


12508939        Signode Service Business,     P.O. Box 71057,    Chicago, IL 60694-1057
12508940       +Silver Communications,     102A Executive Dr.,    Sterling, VA 20166-9555
12508942       +Software Business Systems,     7401 Metro Blvd., #550,     Edina, MN 55439-3033
12508943        Sonar,    P.O. Box 540,    Debolt, AB TOH 1BO
12508945       +State Corporation Commission,     Clerk’s Office,    P.O. Box 1197,    Richmond, VA 23218-1197
12508946       +Strate Insurance Group, Inc.,     1750 W Andrew Johnson Hwy.,     Morristown, TN 37814-3737
12508947       +Sunrise Services,    P.O. Box 1377,     Morristown, TN 37816-1377
12508949       +T&W Sales Co.,    100 Hoover Ln.,     Tullahoma, TN 37388-2249
12508980       +TLH Ministries,    1260 Pates Hill Rd.,     Mosheim, TN 37818-5812
12508950       +Technology In Mailroom Automation,      P.O. Box 11157,    Hickory, NC 28603-4657
12508951       +Ted Nail,    1300 Cedar Lane,    Tullahoma, TN 37388-8223
12508952       +Tekwell Services,    1724 Central Ave.,     Chattanooga, TN 37408-2219
12508953       +Teledata Express,    P.O. Box 83,     Springdale, AR 72765-0083
12508954       +Telepath, Inc.,    P.O. Box 6666,     Ashland, VA 23005-6666
12508955       +Telereach, Inc.,    90 Whiting St.,     Plainville, CT 06062-2840
12508956       +Tennessee Child Support,     Receipting Unit,    PO Box 305200,    Nashville, TN 37229-5200
12508957        Tennessee College of Applied Technology,      Morristown, TN 37813
12508958       +Tennessee Department of Labor &,      Workforce Development,    Boiler Unit,
                 220 French Landing Dr.,     Nashville, TN 37243-1002
12508959       +Tennessee Department of Labor &,      Workforce Development,    Boiler Unit,
                 220 French Landing Dr., 2nd Floor,      Nashville, TN 37243-1002
12508961       +Tennessee Department of Revenue,      Sales Tax Division,    Andrew Jackson State Office Building,
                 500 Deaderick Street,     Nashville, TN 37242-0001
12508962       +Tennessee Pension Administrators,      117 Center Park Dr., Ste. 140,     Knoxville, TN 37922-2119
12508963       +Tennessee Press Association, Inc.,      412 N Cedar Bluff Rd., Ste. 403,
                 Knoxville, TN 37923-3628
12508964       +Tennessee State Library & Archives,      Attn: Reproduction Section,    403 7th Ave. N,
                 Nashville, TN 37243-1409
12508965        Terry Law Firm,    918 W 1st St.,     Morristown, TN 37814
12508966       +Textcaster,    P.O. Box 12003,    Kansas City, MO 64152-0003
12508967       +Texten Printing Supplies,     2710 Bond St.,    Knoxville, TN 37917-5101
12508968       +The Blinder Group, Inc.,     19606 Eagle Crest Dr.,     Lutz, FL 33549-4079
12508969       +The Country Club,    P.O. Box 685,     Morristown, TN 37815-0685
12508970       +The Elk River Public Utility District,      P.O. Box 790,    Tullahoma, TN 37388-0790
12508971        The Estate of Dorothy P. Forry,     Robert H. Forry, Executor,     4703 Topping Rd.,
                 Rockville, MD 20852-2325
12508972        The Hertz Corporation,     Commercial Billing Dept. 1124,     P.O. Box 121124,
                 Dallas, TX 75312-1124
12508973       +The Lily Co.,    Cumberland Clarklift,     P.O. Box 100, Dept. 184,    Memphis, TN 38148-0001
12508974       +The Mail Station,    2288 Haag Store Rd.,     Talbott, TN 37877-3713
12508975       +The Prater Wills Trust,     Ms. Dorry Forry,    3129 Arden Rd. NW,    Atlanta, GA 30305-1916
12508976       +The T. Prater TR FRO JG Spain,     GB Thompson,    Millenniem Square, Ste. 300,
                 225 W. First North St.,     Morristown, TN 37814-4614
12508977       +Thomas M. Strate,    1461 Darbee Drive,     Morristown, TN 37814-3384
12508978       +Thompson Machine Works,     115 N Fairmont,    Morristown, TN 37814-3769
12508979       +Three B Partners,    P.O. Box 1177,     Morristown, TN 37816-1177
12508981       +Totten Pest Control,     200 Riverbluff Drive W.,    Manchester, TN 37355-2837
12508982       +Town of Montross,    15869 Kings Highway,     P.O. Box 126,    Montross, VA 22520-0126
12508983       +Town of Warsaw,    P.O. Box 730,    Warsaw, VA 22572-0730
12508984       +Townnews.com,    1510 47th Ave.,    Moline, IL 61265-7021
12508985       +Tracy City Public Utility,     P.O. Box 28,    Tracy City, TN 37387-0028
12508986       +Travelers CL Remittance Center,     P.O. Box 660317,     Dallas, TX 75266-0317
12508987       +Tribune Content Agency,     15158 Collections Center Drive,     Chicago, IL 60693-0001
12508988       +Tucker/Manis, Inc.,     34 Hiles St.,    Lynchburg, TN 37352-8355
12508989       +Tucker/Manis, Inc.,     John Ronald Manis,    34 Hiles St.,    Lynchburg, TN 37352-8355
12508990       +Tullahoma Area Chamber of Commerce,      135 W Lincoln St.,    Tullahoma, TN 37388-3517
12508991       +Tullahoma City Recorder,     Attn: Rosemary Golden,     201 W Grundy St.,
                 Tullahoma, TN 37388-3331
12508992       +Tullahoma Lock & Key Service,     P.O. Box 1898,    Tullahoma, TN 37388-1898
12508993       +Tullahoma Utilities Board,     P.O. Box 788,    Tullahoma, TN 37388-0788
12508994       +U.S. News Syndicate,     6601 Georgetown Pike,    Mc Lean, VA 22101-2224
12508995       +U.S. Post Office,    c/o Elk Valley Times,     P.O. Box 9,    Fayetteville, TN 37334-0009
12508998       +U.S. Post Office,    c/o Manchester Times,     300 North Spring St.,    Manchester, TN 37355-1567
12508996       +U.S. Post Office,    P.O. Box 400,     Tullahoma, TN 37388-0400
12508997        U.S. Post Office,    Federal Building,     Winchester, TN 37398
12509006        US Bancorp Equipment Finance, Inc.,      P.O. Box 790448,    Saint Louis, MO 63179-0448
12509007       +USI Consulting Group,     95 Glastonbury Blvd.,    Glastonbury, CT 06033-4417
12509000        Unifirst Corporation,     P.O. Box 31469,    Knoxville, TN 37930-1469
12509001       +United Fund of Hamblen County,     P.O. Box 1794,    Morristown, TN 37816-1794
12509002        United States Treasury,     P.O. Box 806532,    Cincinnati, OH 45280-6532
12509003       +Universal Advertising,     P.O. Box 31132,    Cincinnati, OH 45231-0132
12509008       +Valley Printers, Inc.,     P.O. Box 71,    Sweetwater, TN 37874-0071
12509009       +Veritiv Operating Company,     f/k/a XPEDX,    P.O. Box 644520,    Pittsburgh, PA 15264-4520
12509012       +Virginia Department of Revenue,     1957 Westmoreland St.,     Richmond, VA 23230-3225
12509014       +Virginia Press Association,     11529 Nuckols Rd.,    Glen Allen, VA 23059-5508
12509015       +Volunteer Party Rentals,     5550 Old Hwy. 11E,    Morristown, TN 37814-1007
12509016       +W.K. Cantwell,    1623 Cardinal Drive,     Morristown, TN 37814-3308
12509017       +W.T. & Jimmie C. Moore,     1108 Estates Dr.,    Seymour, TN 37865-4139
12509024       +WCRK/ WMTN Radio,    P.O. Box 220,     Morristown, TN 37815-0220
12509018       +Wallace Foundation, Inc.,     P.O. Box 6004,    Morristown, TN 37815-6004
      Case 2:19-bk-51163-MPP Doc 32 Filed 06/08/19 Entered 06/09/19 01:09:35                           Desc
                           Imaged Certificate of Notice Page 6 of 9


District/off: 0649-2           User: easterlyk              Page 6 of 7                   Date Rcvd: Jun 06, 2019
                               Form ID: 309F                Total Noticed: 407


12509019       +Wallace Properties,    813 S. Northshore Dr.,    Knoxville, TN 37919-7594
12509020        Walterry Insurance Brokers,    7411 Old Branch Ave.,     Whitewood, VA 24657
12509021       +Waste Industries,   P.O. Box 791519,     Baltimore, MD 21279-1519
12509022       +Waste Management,   d/b/a Nashville Hauling,     P.O. Box 55558,    Boston, MA 02205-5558
12509025       +WebPress,   P.O. Box 2274,    Tacoma, WA 98401-2274
12509026       +William Fred Williams, Jr.,    504 W. Sixth North St.,     Morristown, TN 37814-3939
12509027       +William H. Bible,   P.O. Box 1177,      Morristown, TN 37816-1177
12509028       +William J. Catron, President,    Catron Construction Company,     987 Central Church Rd.,
                 Morristown, TN 37814-1879
12509029       +William L. North & Marilee North,     P.O. Box 621,    Morristown, TN 37815-0621
12509031       +William Wayne Masengill, Jr.,    P.O. Box 1520,     Morristown, TN 37816-1520
12509032       +Winchester Utilities,    219 2nd Ave NW,    Winchester, TN 37398-1657
12509033       +Wisco Envelope Co.,    P.O. Box 841741,    Dallas, TX 75284-1741
12509035        XANTE Corporation,    P.O. Box 16516,    Mobile, AL 36616

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: rej@qcflaw.com Jun 06 2019 21:36:09        Ryan E. Jarrard,
                 Quist, Fitzpatrick & Jarrard,    2121 First Tennessee Plaza,     Knoxville, TN 37929
aty            +E-mail/Text: WWINCHESTER@WSFS-LAW.COM Jun 06 2019 21:37:24        Walter N. Winchester,
                 Suite 1000, First Tennessee Plaza,    800 South Gay Street,     P. O. Box 2428,
                 Knoxville, TN 37901-2428
ust            +E-mail/Text: ustpregion08.kx.ecf@usdoj.gov Jun 06 2019 21:37:57         United States Trustee,
                 800 Market Street, Suite 114,    Howard H. Baker Jr. U.S. Courthouse,
                 Knoxville, TN 37902-2303
12508628        EDI: ATTWIREBK.COM Jun 07 2019 00:53:00       AT&T,    P.O. Box 5019,
                 Carol Stream, IL 60197-5019
12508627       +EDI: ATTWIREBK.COM Jun 07 2019 00:53:00       AT&T,    PO Box 105262,    Atlanta, GA 30348-5262
12508626        EDI: ATTWIREBK.COM Jun 07 2019 00:53:00       AT&T,    P.O. Box 105503,    Atlanta, GA 30348-5503
12508630        EDI: ATTWIREBK.COM Jun 07 2019 00:53:00       AT&T U-Verse,    P.O. Box 5014,
                 Carol Stream, IL 60197-5014
12508615       +EDI: AMEREXPR.COM Jun 07 2019 00:53:00       American Express,    PO Box 650448,
                 Dallas, TX 75265-0448
12508637       +EDI: BANKAMER.COM Jun 07 2019 00:53:00       Bank of America,    PO Box 15019,
                 Wilmington, DE 19850-5019
12508675        E-mail/Text: pthompson@ctcbonline.com Jun 06 2019 21:36:15        Citizens Tri-County Bank,
                 201 N Jackson St.,    Tullahoma, TN 37388
12508670        E-mail/Text: dl-csgbankruptcy@charter.com Jun 06 2019 21:38:41         Charter Communications,
                 P.O. Box 742613,    Cincinnati, OH 45274-2613
12508684       +EDI: COMCASTCBLCENT Jun 07 2019 00:53:00       Comcast Communications,     P.O. Box 3005,
                 Southeastern, PA 19398-3005
12508685        EDI: COMCASTCBLCENT Jun 07 2019 00:53:00       Comcast, Inc.,    PO Box 105184,
                 Atlanta, GA 30348-5184
12508706       +EDI: ESSL.COM Jun 07 2019 00:53:00       Dish Network,    Dept. 0063,    P.O. Box 94063,
                 Palatine, IL 60094-4063
12508725       +E-mail/Text: legal@fastenal.com Jun 06 2019 21:37:10        Fastenal,    PO Box 978,
                 Winona, MN 55987-0978
12508762        E-mail/Text: cengland@holstonelectric.com Jun 06 2019 21:38:33         Holston Electric Co-op,
                 P.O. Box 190,    Rogersville, TN 37857-0190
12508802       +E-mail/Text: kinga@kbfcorp.com Jun 06 2019 21:37:21        King Printing Solutions,
                 P.O. Box 1467,    New Tazewell, TN 37824-1467
12508864       +E-mail/Text: sallen@newportutilities.com Jun 06 2019 21:37:24         Newport Utilities,
                 P.O. Box 519,    Newport, TN 37822-0519
12510926       +EDI: PRA.COM Jun 07 2019 00:53:00      PRA Receivables Management, LLC,      PO Box 41021,
                 Norfolk, VA 23541-1021
12511121       +E-mail/Text: WWINCHESTER@WSFS-LAW.COM Jun 06 2019 21:37:24        Pinnacle Bank,
                 c/o Walter N. Winchester, Esq.,    P.O. Box 2428,     Knoxville, TN 37901-2428
12508927        E-mail/Text: bankruptcy@safety-kleen.com Jun 06 2019 21:37:04         Safety-Kleen Systems, Inc.,
                 P.O. Box 650509,    Dallas, TX 75265-0509
12508934       +E-mail/Text: accountingteam@secondstreet.com Jun 06 2019 21:38:37         Second Street Media, Inc.,
                 1017 Olive Street,    Saint Louis, MO 63101-2019
12509004       +E-mail/Text: bankruptcy@ups.com Jun 06 2019 21:38:45        UPS,   PO Box 7247-0244,
                 Philadelphia, PA 19170-0001
12509005        E-mail/Text: bankruptcy@ups.com Jun 06 2019 21:38:45        UPS,   Lockbox 577,
                 Carol Stream, IL 60132-0577
12509013        E-mail/Text: bkr@taxva.com Jun 06 2019 21:38:12        Virginia Department of Taxation,
                 P.O. Box 1777,    Richmond, VA 23218-1777
12509011       +EDI: VERIZONCOMB.COM Jun 07 2019 00:53:00       Verizon Wireless,     PO Box 660108,
                 Dallas, TX 75266-0108
12509010       +EDI: VERIZONCOMB.COM Jun 07 2019 00:53:00       Verizon Wireless,     PO Box 660720,
                 Dallas, TX 75266-0720
12509036       +EDI: ATTWIREBK.COM Jun 07 2019 00:53:00       YP,   P.O. Box 5010,     Carol Stream, IL 60197-5010
                                                                                                TOTAL: 28

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
12508647        Betty Lamb
12508655        Bobbie Ball
12508671        Chase Platinum Visa
12508713        Dr. Dale Allen,   P.O. Box 555,   TN 37800
12508743        Gary Smith
12508744        Gene Jolley
        Case 2:19-bk-51163-MPP Doc 32 Filed 06/08/19 Entered 06/09/19 01:09:35                                                Desc
                             Imaged Certificate of Notice Page 7 of 9


District/off: 0649-2                  User: easterlyk                    Page 7 of 7                          Date Rcvd: Jun 06, 2019
                                      Form ID: 309F                      Total Noticed: 407


             ***** BYPASSED RECIPIENTS (continued) *****
12508754          Harry Hill
12508776          Jean Coffman
12508783          John Johnson
12508790          Judy Martin
12508806          Lawrence Nee
12508807          Lee Huguenard
12508817          Lonas Dalton
12508831          McGuffins Partners
12508840          Misc Vendors
12508857          Nancy Fishman
12508889          Pinnacle Financial,    NEED ADDRESS
12508906          Ray Bible
12508925          Ruth Sons
12508944          Southern Standard,    P.O. Box 150,    VA 23997
12508960          Tennessee Department of Revenue
12508999          Ultranet,    NEED ADDRESS
12509023          Wayne Pigmon
12509030          William North
12509034          Wylene Hinkle
cr*              +PRA Receivables Management, LLC,     PO Box 41021,    Norfolk, VA 23541-1021
cr*               Pinnacle Bank,    c/o Walter N. Winchester,     P.O. Box 2428,   Knoxville, TN 37901-2428
12508612       ##+Alice Gerson Goldfarb,     11 Brown Court,   Livingston, NJ 07039-1521
12508689       ##+Contemporary Energy Solutions,     621 Plainfield Rd., Ste. 310,    Willowbrook, IL 60527-5388
12508732       ##+Frank & Nancy Holder,     1824 Country Club Drive,    Morristown, TN 37814-3321
12508733       ##+Frank Holder,    Deceased),    1824 Country Club Dr.,    Morristown, TN 37814-3321
12508775       ##+Jason Conway,    2233 Kidwell Ridge Rd.,    Morristown, TN 37814-1903
12508778       ##+Jeffrey Jay West,    1319 Baum St.,    Vicksburg, MS 39180-3909
12508795       ##+Karl Kroijer,    4237 Headsail Dr.,    New Port Richey, FL 34652-4419
12508826       ##+Martha Bourlakas,    6718 Fairway Ridge Rd.,     Roanoke, VA 24018-7483
12508827       ##+Mary Bruce,    921 E Ellis St., Apt. #3,    Jefferson City, TN 37760-2623
12508910       ##+Realmatch,    77 Water Street, 12 Floor,    New York, NY 10005-4408
                                                                                               TOTALS: 25, * 2, ## 10

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’++++’ were corrected as required by the USPS Locatable Address Conversion System (LACS).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 08, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 6, 2019 at the address(es) listed below:
              E. Brian Sellers    on behalf of Creditor    Pinnacle Bank bsellers@wsfs-law.com
              Ryan E. Jarrard    on behalf of Debtor    Lakeway Publishers, Inc. rej@qcflaw.com,
               kayers@qcflaw.com
              United States Trustee    Ustpregion08.kx.ecf@usdoj.gov
              Walter N. Winchester    on behalf of Creditor    Pinnacle Bank wwinchester@wsfs-law.com
                                                                                               TOTAL: 4
    Case 2:19-bk-51163-MPP Doc 32 Filed 06/08/19 Entered 06/09/19 01:09:35                                                                       Desc
                         Imaged Certificate of Notice Page 8 of 9
 Information to identify the case:
 Debtor
                   Lakeway Publishers, Inc.                                                     EIN 62−0754964
                   Name


 United States Bankruptcy Court Eastern District of Tennessee
                                                                                                Date case filed for chapter 11 5/31/19
 Case number: 2:19−bk−51163−MPP


Official Form 309F (For Corporations or Partnerships)

Notice of Chapter 11 Bankruptcy Case                                                                                                                    12/17

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.

Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records) at https://ecf.tneb.uscourts.gov.

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.



  1. Debtor's full name                       Lakeway Publishers, Inc.


  2. All other names used in the dba The Carolina Progress (shuttered), dba Northern Neck News, dba The Citizen's
     last 8 years                Companion, dba Citizen Tribune, dba Manchester Times, ...


  3. Address                                  P.O. Box 625
                                              Morristown, TN 37815

                                              Ryan E. Jarrard
  4. Debtor's attorney                        Quist, Fitzpatrick & Jarrard                                Contact phone 865.524.1873
      Name and address                        2121 First Tennessee Plaza
                                              Knoxville, TN 37929

  5. Bankruptcy clerk's office                William T. Magill                                           Hours open:
      Documents in this case may be filed     Clerk of Court                                              Monday − Friday 8:00 AM − 4:30 PM
      at this address.                        United States Bankruptcy Court
      You may inspect all records filed in
      this case at this office or online at   James H. Quillen U. S. Courthouse                           Contact phone (423) 787−0113
      https://ecf.tneb.uscourts.gov.          220 West Depot Street, Suite 218
                                              Greeneville, TN 37743                                       Date: 6/6/19

  6. Meeting of creditors                                                                                 Location:
      The debtor's representative must    July 9, 2019 at 09:00 AM
      attend the meeting to be questioned                                                                 James H. Quillen U. S. Courthouse,
      under oath.                         The meeting may be continued or adjourned to a later
      Creditors may attend, but are not   date. If so, the date will be on the court docket.
                                                                                                          Room 111, 220 West Depot Street,
      required to do so.                                                                                  Greeneville, TN 37743

                                                                                                           For more information, see page 2 >


Official Form 309F (For Corporations or Partnerships)                    Notice of Chapter 11 Bankruptcy Case                                           page 1
    Case 2:19-bk-51163-MPP Doc 32 Filed 06/08/19 Entered 06/09/19 01:09:35                                                                        Desc
                         Imaged Certificate of Notice Page 9 of 9
Debtor Lakeway Publishers, Inc.                                                                                   Case number 2:19−bk−51163−MPP


  7. Proof of claim deadline                  Deadline for filing proof of claim: 10/7/19 For a governmental unit: 11/27/19

                                              A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                              at www.uscourts.gov or any bankruptcy clerk's office.

                                              Your claim will be allowed in the amount scheduled unless:

                                                      • you
                                                        your claim is designated as disputed, contingent, or unliquidated;
                                                      • you file a proof of claim in a different amount; or
                                                      •     receive another notice.

                                              If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                              must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                              You may file a proof of claim even if your claim is scheduled.

                                              You may review the schedules at the bankruptcy clerk's office or online at https://ecf.tneb.uscourts.gov.

                                              There are three ways to file a proof of claim in a bankruptcy case: (1) electronically; (2) using the CM/ECF
                                              system; or (3) by mail or in person. To file a proof of claim electronically, you should use the electronic
                                              proof of claim application located on the court's website at www.tneb.uscourts.gov under the Claims button.
                                              To file a claim using the CM/ECF system, by mail or in person, you should complete a proof of claim form
                                              under the Forms tab of the court's website. The proof of claim may then be filed using the CM/ECF system,
                                              or filed in person at, or mailed to, the clerk's office at the address shown on page 1 of this Notice. If you
                                              wish to receive proof of its receipt by the Bankruptcy Court, please enclose a copy of the proof of claim
                                              together with a stamped, self−addressed envelope.
                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                              proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                              explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                              rights, including the right to a jury trial.

                                              Do not include this Notice with any filing you make with the Court.


  8. Exception to discharge                   If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
     deadline                                 proceeding by filing a complaint by the deadline stated below.
      The bankruptcy clerk's office must
      receive a complaint and any required
      filing fee by the following deadline.   Deadline for filing the complaint:


                                              If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  9. Creditors
     address
               with a foreign                 extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                              have any questions about your rights in this case.


                                              Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                              court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  10. Filing a Chapter 11
      bankruptcy case
                                              and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                              hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                              trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                              business.


                                              Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                              debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  11. Discharge of debts                      debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                              discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                              paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F (For Corporations or Partnerships)                     Notice of Chapter 11 Bankruptcy Case                                            page 2
